Atkinson, J.
In an action for accounting and final settlement before the court of ordinary, the defendant in response to a rule nisi filed an answer. The plaintiffs filed a demurrer to the answer. The court of ordinary, without passing upon the demurrer, heard the ease on its merits and rendered judgment in favor of the defendant. An appeal was entered to the superior court, and at the trial the judge overruled the demurrer to the defendant’s answer. The plaintiffs brought the case to the Supreme Court by direct bill of exceptions in which the only assignment of error was upon the ruling above stated. Held, that, there being no assignment of error upon a final judgment of the trial court, the writ of error must be dismissed. Ellington v. Automobile Credit Sales Co., 145 Ga. 53 (88 S. E. 586).

Writ of error dismissed.


By five Justices, all concurring.